Financial Data AT&T Inc. Non-GAAP Wireless Reconciliation Wireless Segment OIBDA Dollars in millions Unaudited Three Months Ended 3/31/2008 6/30/2008 9/30/2008 12/31/2008 3/31/2009 6/30/2009 9/30/2009 12/31/2009 Service Revenues $ 10,605 $ 10,894 $ 11,227 $ 11,523 $ 11,646 $ 11,960 $ 12,372 $ 12,585 Equipment Revenues 1,180 1,082 1,345 1,318 1,192 1,262 1,255 1,232 Total Operating Revenues 11,785 11,976 12,572 12,841 12,838 13,222 13,627 13,817 Operating Expenses Operations and support 7,150 7,287 8,615 8,492 7,886 8,428 8,645 8,701 Depreciation and amortization 1,542 1,510 1,466 1,507 1,499 1,504 1,490 1,550 Total Operating Expenses 8,692 8,797 10,081 9,999 9,385 9,932 10,135 10,251 Operating Income 3,093 3,179 2,491 2,842 3,453 3,290 3,492 3,566 Plus: Depreciation and amortization 1,542 1,510 1,466 1,507 1,499 1,504 1,490 1,550 OIBDA 4,635 4,689 3,957 4,349 4,952 4,794 4,982 5,116 OIBDA as a % of Service Revenue 43.7 % 43.0 % 35.2 % 37.7 % 42.5 % 40.1 % 40.3 % 40.7 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from segment operating income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies.
